Citation Nr: 1510484	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE

Entitlement to an extraschedular disability rating for service connected degenerative disc disease of the lumbar spine with sacroiliac strain (lumbar spine disability with radiculopathy).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1951 to August 1953.

This appeal is before the Board of Veteran's Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Chicago, Illinois.

The appeal was initially before the Board in August 2012 and was remanded for further development.

In April 2013, the Board granted a disability rating of 50 percent for the Veteran's service-connected lumbar spine disability with radiculopathy, effective March 5, 2009.  The Board denied an extraschedular rating for the Veteran's lumbar spine disability and remanded the implied issue of total disability due to individual unemployability (TDIU) for further development, to include VA examination.  The development of the TDIU claim has not yet been completed and therefore that issue is not yet before the Board.  

The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 memorandum decision, the Court ruled that the Board's April 2013 denial of referral to the Director of the Compensation for consideration extraschedular rating for the Veteran's lumbar spine disability with radiculopathy was premature and remanded the case for further adjudication.

The Virtual VA paperless claims processing system and Veterans Benefits Management System contain additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to an extraschedular disability rating for a service-connected lumbar spine disability with radiculopathy is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Pursuant to the Court's September 2014 memorandum decision, the issue of entitlement to an extraschedular disability rating for a service-connected lumbar spine disability with radiculopathy is REMANDED for the following actions:

1. Refer the issue of an increased rating for the Veteran's lumbar spine disability with radiculopathy to the Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  

2. After the above development, and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the issue of entitlement to an extraschedular rating for a service-connected lumbar spine disability with radiculopathy.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

